DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-4, 6, 8-10, and 14-16 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/EP2019/066546 filed on 21 Jun. 2019, which claims benefit under 35 USC 119(a)-(d) to foreign application No. UK 1810312.7 filed on 22 Jun. 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 Jan. 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 1, 3, 15 and 16 are objected to because of the following informalities: in claim 1, a “formula (I)” or “(I)” should be placed next to the structure in the claim.  In claims 3, 15, and 16, a “formula (II)” or “(II)” should be placed next to the formula in the claim.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8-10, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al. (Bioorg. Med. Chem. Lett.; published 2010; see IDS filed 5 Jan. 2021), in view of Cappelli et al. (Bioorg. Med. Chem.; published 2006; see IDS filed 5 Jan. 2021).

	Stevenson et al. teach new iodinated quinoline-2-carboxamides for SPECT imaging of the translocator protein (see title).  Stevenson et al. teach that in the search for new radioligands for the molecular imaging of SPO, the Cappelli group identified a family of quinoline-2-carboxamides (e.g., 2) which have exceptionally high affinity for TSPO and showed promise in biodistribution experiments (see pg. 954).  Stevenson et al. disclose compound 11 
    PNG
    media_image1.png
    204
    254
    media_image1.png
    Greyscale
 (see scheme 1; table 1) with a Ki value of 173±35 nM (non-covalent binding to TSPO).  Stevenson et al. teach that is should be noted that the diethyl analogue 18 contains an iodomethyl moiety, a well-known alkylating group.  However, due to bulky substitution at both positions ortho to iodomethyl group, diethyl analogue 18 is relatively stable under physiological conditions (see pg. 956).  
	Stevenson et al. do not disclose 
    PNG
    media_image2.png
    152
    180
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    145
    193
    media_image3.png
    Greyscale
 or a complex with the compound non-covalently bound to TSPO or a method comprising forming a complex comprising the compound non-covalently bound to TSPO, and detecting the compound optionally by PET.
	Cappelli et al. teach the synthesis, labeling and biological evaluation of halogenated 2-quinolinecarboxamides as potential radioligands for the visualization of peripheral benzodiazepine receptors (see title).  Cappelli et al. teach that base on subnanomolar PBR affinity shown by 3-chloromethyl derivative 6b, its chlorine atom was replaced by other halogens with the aim of optimizing the interaction of the quinolinecarboxamide derivatives with PBR and developing once more better candidates for PET studies (see pg. 4056).  Cappelli et al. teach that the most potent 3-fluoromethyl derivative 6a shows an IC50 value of 0.11 nM and is about 20 times more potent than reference compound 1.  Thus 6a represents an interesting candidate for radiolabeling with carbon-11 or fluorine-18 and PET (see pg. 4058; table 1).  Cappelli et al. teach biodistribution and PET studies (see pg. 4064).  Cappelli et al. teach that 6a will be labeled with the longer living 18F (t1/2=109.7 min) and evaluated in both metabolism studies and suitable preclinical models (see pg. 4061).  Cappelli et al. teach PBR imaging in human brain (see pg. 4056).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Stevenson et al. (compound 11 and its non-covalent complex with TSPO and method of forming its non-covalent complex with TSPO) by substituting 11’s iodo group with fluoro or [18F]fluoro as taught by Cappelli et al. because it would advantageously enable improved stability higher TSPO binding affinity, lower lipophilicity and PET imaging of TSPO.  Compound 11 in Stevenson is racemic and therefore contains some of the (R)-enantiomer.  In addition, stereoisomers are prima facie obvious.  See MPEP 2144.09.II.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Stevenson et al. by further administering the 18F-labelled derivative of compound 11 made obvious by Stevenson et al. and Cappelli et al. to a subject such as a human subject in order to form a non-covalent complex to TSPO and PET image the subject as taught by Cappelli et al. because it would have been expected to advantageously enable in vivo imaging of TSPO in disorders such as AD or Huntington’s disease.

Claims 1-4, 6, 8-10, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al. (Bioorg. Med. Chem. Lett.; published 2010; see IDS filed 5 Jan. 2021), in view of Cappelli et al. (Bioorg. Med. Chem.; published 2006; see IDS filed 5 Jan. 2021), in further view of Pike et al. (Nucl. Med. Biol.; published 1994; see attached 892).

	Stevenson et al. teach as discussed above.
	Stevenson et al. do not further disclose the stereoisomer represented by 
    PNG
    media_image4.png
    139
    160
    media_image4.png
    Greyscale
.
	Cappelli et al. teach as discussed above.
	Shah et al. teach the synthesis of the enantiomers of {N-methyl-11C]PK11195 and comparison of their behaviours as radioligands for PK binding sites in rats (see title).  Shah et al. teach that the R-enantiomer was retained to a significantly greater extent than the S-enantiomer in olfactory bulb-tubercles, which contain some PK binding sites and also in 9 day old focal cortical lesions which are greatly enriched in PK binding sites associated with macrophage inflammation.  The observed differences are consistent with a 2-fold greater affinity of the R-enantiomer for PK binding sites and imply the use of this enantiomer would have advantages over the use of the racemate currently used in PET studies (see abstract).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Stevenson et al. by further isolating the R-enantiomer as taught by Pike et al. because it would have been expected to advantageously enable a 2 fold greater affinity for the TSPO binding sites.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618